Exhibit 10.1

EXECUTION

 

July 25, 2019

 

Switchback Energy Acquisition Corporation

5949 Sherry Lane, Suite 1010

Dallas, TX 75225

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Switchback Energy Acquisition Corporation, a Delaware corporation (the
“Company”), and Goldman Sachs & Co. LLC and Citigroup Global Markets Inc., as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of up to 34,500,000 of the Company’s units (including up to
4,500,000 units which may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-third of one
redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one share of the Class A Common Stock at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to the registration statement on Form S-1
[http://www.sec.gov/Archives/edgar/data/1777393/000121390019011912/fs12019_switchback.htm]
(File No. 333-232501) and prospectus (the “Prospectus”) filed by the Company
with the Securities and Exchange Commission (the “Commission”) and the Company
shall apply to have the Units listed on the New York Stock Exchange. Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, NGP Switchback, LLC (the “Sponsor”) and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each an “Insider” and collectively the “Insiders”), hereby
agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall vote all Founder Shares and
any shares acquired by it, him or her in the Public Offering or the secondary
public market in favor of such proposed Business Combination and not redeem any
shares of Common Stock owned by it, him or her in connection with such
stockholder approval.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter subject to lawfully available funds therefor, redeem 100% of the
Class A Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
Public Stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and the Insiders agree to not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete an initial Business Combination within 24 months from the closing of
the Public Offering, unless the Company provides its Public Stockholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account including interest earned on the funds held
in the Trust Account and not previously released to the Company to pay its
franchise and income taxes, divided by the number of then outstanding Offering
Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares. The Sponsor and each Insider hereby
further waives, with respect to any shares of the Common Stock held by it, him
or her, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock and in connection with a stockholder vote to amend
the Company’s amended and restated certificate of incorporation in a manner that
would affect the substance or timing of the Company’s obligation to redeem 100%
of the Offering Shares if the Company has not consummated an initial Business
Combination within 24 months from the closing of the Public Offering (although
the Sponsor, the Insiders and their respective affiliates shall be entitled to
redemption and liquidation rights with respect to any shares of the Common Stock
(other than the Founder Shares) it or they hold if the Company fails to
consummate a Business Combination within 24 months from the date of the closing
of the Public Offering or such later date as may be specified in an amendment to
the Company’s amended and restated certificate of incorporation).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, any Units, shares of Class A Common Stock,
shares of the Company’s Class B common stock, par value $0.0001 per share (the
“Class B Common Stock” and, together with the Class A Common Stock, the “Common
Stock”), Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, her or it, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Class A Common Stock owned by him,
her or it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). If the undersigned is an
officer or director of the Company, the undersigned further agrees that the
forgoing restrictions shall be equally applicable to any issuer-directed Units
that the undersigned may purchase in the Public Offering.

 

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any officer, member or manager of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party (other than the Company’s
independent public accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has entered
into a letter of intent, confidentiality or other similar agreement or business
combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per share of the Offering Shares and (ii) the actual amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its franchise and
income taxes, less franchise and income taxes payable, except as to any claims
by a third party or Target that executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible for
any liability as a result of any such third party claims. Notwithstanding any of
the foregoing, such indemnification of the Company by the Sponsor shall not
apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Sponsor shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 4,500,000 Units (as described in the
Prospectus), the Sponsor agrees, upon the expiration or waiver of such option,
to forfeit, for cancellation at no cost, a number of Founder Shares equal to
1,125,000 multiplied by a fraction, (i) the numerator of which is 4,500,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 4,500,000.
 The forfeiture will be adjusted to the extent that the over-allotment option is
not exercised in full by the Underwriters so that the Founder Shares will
represent 20.0% of the Company’s issued and outstanding shares of Common Stock
after the Public Offering. The Sponsor further agrees that to the extent that
(a) the size of the Public Offering is increased or decreased and (b) the
Sponsor has either purchased or sold shares of Common Stock or an adjustment to
the number of Founder Shares has been effected by way of a stock split, stock
dividend, reverse stock split, contribution back to capital or otherwise, in
each case in connection with such increase or decrease in the size of the Public
Offering, then (A) the references to 4,500,000 in the numerator and denominator
of the formula in the first sentence of this paragraph shall be changed to a
number equal to 15% of the number of the Units issued in the Public Offering and
(B) the reference to 1,125,000 in the formula set forth in the first sentence of
this paragraph shall be adjusted to such number of Founder Shares that the
Sponsor would have to collectively return to the Company in order for all
holders of Founder Shares to hold an aggregate of 20.0% of the Company’s issued
and outstanding shares of Common Stock after the Public Offering.

 

6. (a) The Sponsor and each Insider hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b) Each of the Sponsor and each Insider hereby agrees and acknowledges that:
(i) each of the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor or Insider of his, her or its obligations
under paragraphs 6(a), 7(a) and 7(b), (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7. (a) Subject to the exceptions set forth herein, the Sponsor and each Insider
agrees not to transfer, assign or sell any Founder Shares held by it, him or her
until one year after the date of the consummation of a Business Combination or
earlier if, subsequent to a Business Combination, (i) the last sale price of the
Class A Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the consummation of a Business Combination or (ii) the Company
consummates a subsequent liquidation, merger, stock exchange or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(the “Lock-up”).

 

(b) Subject to the exceptions set forth herein, the Sponsor and each Insider
agrees not to transfer, assign or sell any Private Placement Warrants or Class A
Common Stock underlying such warrants held by it, him or her, until 30 days
after the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
transfers of the Founder Shares, Private Placement Warrants and shares of Class
A Common Stock underlying the Private Placement Warrants are permitted (a) to
the Company’s officers or directors, any affiliates or family members of any of
the Company’s officers or directors, any members of the Sponsor or their
affiliates, or any affiliates of the Sponsor (b) in the case of an individual,
by gift to members of the individual’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by virtue of the laws of the state of Delaware or the
Sponsor’s operating agreement upon dissolution of the Sponsor; (f) by private
sales or transfers made in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares were
originally purchased; (g) in the event of the Company’s liquidation prior to the
completion of a Business Combination; or (h) in the event of completion of a
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (f), these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 



3

 

 

8. Each Insider’s biographical information furnished to the Company that is
included in the Prospectus is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: such Insider is not subject
to or a respondent in any legal action for, any injunction, cease-and-desist
order or order or stipulation to desist or refrain from any act or practice
relating to the offering of securities in any jurisdiction; such Insider has
never been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person, or (iii) pertaining to any dealings in any securities and such Insider
is not currently a defendant in any such criminal proceeding; and neither such
Insider nor the Sponsor has never been suspended or expelled from membership in
any securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any affiliate
of the Sponsor, nor any director or officer of the Company, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).
However, such persons may receive the following payments, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan of up to $300,000 made to the
Company by the Sponsor, pursuant to a Promissory Note dated May 16, 2019;
payment of an aggregate of $10,000 per month, to the Sponsor, for office space,
utilities, secretarial support and administrative services, pursuant to an
Administrative Services Agreement, dated July 25, 2019; reimbursement for any
out-of-pocket expenses related to identifying, investigating, negotiating and
consummating an initial Business Combination; and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or an affiliate of the Sponsor or certain of the Company’s officers
and directors to finance transaction costs in connection with an intended
initial Business Combination, provided, that, if the Company does not consummate
an initial Business Combination, a portion of the working capital held outside
the Trust Account may be used by the Company to repay such loaned amounts so
long as no proceeds from the Trust Account are used for such repayment. Up to
$1,500,000 of such loans may be convertible into warrants at a price of $1.50
per warrant at the option of the lender. Such warrants would be identical to the
Private Placement Warrants, including as to exercise price, exercisability and
exercise period.

 

10. The Sponsor has full right and power, without violating any agreement to
which it is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement, and each Insider hereby consents to being named in the
Prospectus as an officer and/or director of the Company, as applicable.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Class B Common Stock held by the
Sponsor, the Company’s independent directors and any other holder prior to the
consummation of the Public Offering; (iii) “Private Placement Warrants” shall
mean the warrants to purchase 5,333,333 shares of Class A Common Stock (or
5,933,333 shares of Class A Common Stock if the Underwriters’ over-allotment
option in connection with the Public Offering is exercised in full), that the
Sponsor has agreed to purchase for an aggregate purchase price of approximately
$8,000,000 (or approximately $8,900,000 if the Underwriters’ over-allotment
option in connection with the Public Offering is exercised in full), or $1.50
per warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (iv) “Public Stockholders” shall mean the
holders of shares of Class A Common Stock issued in the Public Offering; and (v)
“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Public Offering and the sale of the Private Placement Warrants
to the Sponsor shall be deposited.

 



4

 

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each Insider and each of their respective successors, heirs and
assigns.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by September 30, 2019, provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature page follows]

 

5

 

 



  Sincerely,       NGP SWITCHBACK, LLC       By: /s/ Scott McNeill   Name: Scott
McNeill   Title: Chief Executive Officer and Chief Financial Officer         /s/
Scott McNeill   Scott McNeill         /s/ Jim Mutrie   Jim Mutrie         /s/
Josh Rosinski   Josh Rosinski         /s/ Chris Carter   Chris Carter        
/s/ Scott Gieselman   Scott Gieselman         /s/ Sam Stoutner   Sam Stoutner  
      /s/ Joseph Armes   Joseph Armes         /s/ Zane Arrott  



Zane Arrott



 





Acknowledged and Agreed:       SWITCHBACK ENERGY ACQUISITION CORPORATION     By:
/s/ Jim Mutrie     Name: Jim Mutrie   Title: Secretary



 





 

[Signature Page to Letter Agreement]

 

 







 

